In re Carr, Jacqueline; — Defendants); applying for writ of certiorari and/or review, writ of mandamus, writ of prohibition, supervisory/remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “E”, No. 177110; to the Court of Appeal, First Circuit, Nos. KA90 1410, KW91 1765.
Denied. The ruling on the Motion to Recuse is not incorrect. And there is no good reason to stay the briefing schedule in this criminal appeal. Additionally, on the showing made, relator’s complaint regarding the record is denied. The First Circuit Court of Appeal will determine whether the record as lodged there conforms to any appropriate and applicable orders rendered by the District Court.